Citation Nr: 1011206	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military Army regular service from 
June 1967 to June 1970, active Army National Guard Mobilized 
Service from January 1991 to May 1991, and Army National 
Guard Active Duty from November 1991 to December 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the White River 
Junction, Vermont Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
reopening the Veteran's claim for service connection for 
hepatitis B and denied his claim for entitlement to service 
connection for malaria.

In February 2008 the Veteran testified at a hearing before RO 
personnel; a transcript of that hearing is of record.

The Board notes that in an August 2009 rating decision, the 
RO granted service connection for several disabilities.  In 
that regard, the Veteran's attorney, in September 2009 
submitted a notice of disagreement as to the effective date 
for the award of service connection for these disorders.  In 
a letter dated in October 2009, he was requested to specify 
which issues were involved in a notice of disagreement, and 
was given until September 21, 2010 to reply.  There is no 
record in the claims folder that he has replied.  This issue 
is referred to the RO for actions deemed appropriate. 

The issue of entitlement to service connection for a skin 
disorder of the bilateral hands, claimed as jungle rot, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  The issue 
involving the hands was deferred in a November 2008 rating 
decision and addressed in an August 2009 supplemental 
statement of the case.  However, a final rating decision has 
not been issued.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a June 1983 decision, the RO denied reopening the 
claim for service connection for hepatitis.  A timely appeal 
was not submitted, and the decision became final.

3.  Evidence associated with the claims file since the June 
1983 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for hepatitis B, or raises a reasonable 
possibility of substantiating a claim for service connection 
for hepatitis B.

4.  A separation report of medical history dated in May 1970 
provided competent evidence that the Veteran was treated for 
infectious hepatitis in 1970.

5.  The Veteran is not shown to have hepatitis B or any 
residuals of hepatitis A for VA compensation purposes.

6.  The Veteran is not shown to have a malaria disability for 
VA compensation purposes.


CONCLUSIONS OF LAW

1.  The June 1983 RO decision that denied the claim for 
service connection for hepatitis is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's June 1983 denial is 
new and material, the claim for service connection for 
hepatitis B is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  Hepatitis B was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

4.  Malaria was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A ,5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen his claim 
for service connection for hepatitis B and his claim for 
service connection for malaria were received in October 2005.  
He was notified of the provisions of the VCAA by the White 
River Junction RO in correspondence dated in January 2006.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims 
and identified his duties in obtaining information and 
evidence to substantiate his claims.  Thereafter, the claims 
were reviewed and a supplemental statement of the case was 
issued in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the January 2006 VCAA notice letter shows that 
the RO identified the basis for the denial in the prior 
decision and provided notice that described what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Board finds the 
notice requirements pertinent to the issue on appeal 
addressed in this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Statements from the Veteran and his attorney, service 
treatment records, service personnel records from his first 
and third periods of service, and in-service and post-service 
private treatment records have been obtained and associated 
with his claims file.  He was also provided with a VA general 
medical examination to assess the current nature and etiology 
of his claimed disabilities.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence

In a June 1983 rating decision, the RO denied the Veteran's 
claim for service connection for hepatitis.  It was noted 
that service treatment records showed that he was treated for 
hepatitis in February 1970, but there was no evidence of any 
hepatitis since 1970.

Evidence of record included service treatment records, a 
certificate of attending physician dated in March 1983 that 
made no mention of hepatitis, and a VA examination report 
dated in May 1983, including laboratory reports.  The 
diagnosis was history of hepatitis.  

The Veteran attempted to reopen his claim for service 
connection for hepatitis B in October 2005.  This appeal 
arises from the RO's April 2006 decision that denied 
reopening the claim for service connection for hepatitis B.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the June 1983 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the June 1983 RO 
decision includes statements from the Veteran, his previous 
representative, and his attorney; service treatment records 
from all periods of service; service personnel records; 
private treatment records, and VA examination reports.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  The prior denial of 
service connection for (unspecified) hepatitis was predicated 
on a lack of evidence of a current hepatitis disability 
related to hepatitis treated during military service in 1970.  
The January 2009 VA general medical examination report 
included a diagnosis of probable infectious hepatitis A.  
This information is material in that it addresses the basis 
for the previous denial, namely medical evidence of a 
hepatitis disability since 1970.  Thus, the claim must be 
reopened.

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and malaria, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

Hepatitis B

The Veteran contends that he has a current hepatitis B 
disability that is related to the hepatitis for which he was 
treated at Dewitt Army Hospital in Ft. Belvoir between 
February and April 1970 during his first period of active 
military service.

Service treatment records reflect that in February 1970, the 
Veteran was referred for probable admission for hepatitis.  
In a separation report of medical history dated in May 1970, 
the Veteran stated that he was hospitalized from February to 
April 1970 at Dewitt Army Hospital at Ft. Belvoir for 
infectious hepatitis.  The report noted that the Veteran was 
treated for hepatitis in February 1970 and had associated 
joint pain in his hands and night sweats; a physician's 
summary indicated that hepatitis had resolved.  

In a VA examination report dated in May 1983, the Veteran 
stated that he had hepatitis in 1970 with jaundice and was 
hospitalized.  He reported having a problem with excessive 
drinking since the service and stopping more than eight years 
ago.  The diagnosis included history of hepatitis (1970) and 
history of alcoholism, currently in remission.

Additional service treatment records, including from private 
medical care providers, included reports of a history of 
hepatitis B, but they contained no complaints, findings, or 
treatment for any current hepatitis; laboratory studies, 
including hematology and urinalysis revealed no findings 
indicative of hepatitis.  

In an in-service Infectious Diseases Clinic note dated in 
September 2001 the Veteran reported a history of hepatitis B 
diagnosed in 1970, a history of intravenous drug use, and a 
history of being stabbed in Vietnam.  The Veteran believed 
that his current symptoms of fevers, chills, and rigors were 
due to malaria.  Laboratory findings were reported as 
follows:  hep B sAG (hepatitis B surface antigen) negative, 
sAb (hepatitis B surface antibody) negative, hep B Core 
positive, hep C negative, and hep A negative.  Abdominal 
examination revealed no hepatosplenomegaly or tenderness.  
The impression was febrile illness of unknown etiology, 
physical examination and labs unyielding, likely 
gastroenteritis based on symptoms; concerning for bacteremia.

In a service treatment record from Vermont Orthopaedic Clinic 
dated in November 2006, the Veteran reported that he thought 
he had hepatitis C in the 1970s, but he was not aware of any 
long-term liver problem or complications.  The physician 
commented that it was unclear if it was in fact hepatitis C 
because it would turn into a chronic infection.

In an Army retirement report of medical history dated in 
August 2007, the Veteran reported that he was hospitalized in 
1970 for hepatitis.  A corresponding report of medical 
assessment dated in August 2007 contained no findings related 
to hepatitis.  The August 2007 retirement physical 
examination report contained no reference to hepatitis.

In February 2008 the Veteran testified before RO personnel 
that he contacted the Army Hospital to obtain records of his 
1970 hospitalization for hepatitis and was referred to St. 
Louis [the National Personnel Records Center (NPRC)].  He 
stated that he was told that no medical records were located.  
He testified that liver function tests were performed while 
taking certain medications, including Vioxx, and they were 
fine.  He also stated that he was told that his hepatitis 
would never go away, but would lie dormant.  

In a VA general medical examination report dated in January 
2009, the examiner indicated that she reviewed the claims 
folder prior to the evaluation.  She noted that a May 1970 
separation examination report indicated that the Veteran was 
hospitalized from February to April 1970 for infectious 
hepatitis.  The Veteran presently acknowledged that he had no 
residuals of hepatitis B and that he has always had "normal 
liver function tests."  Examination findings of the abdomen 
were reported as follows:  very large, rotund, obese abdomen 
without evidence for organomegaly, hepatomegaly, tenderness, 
or masses.  Complete blood count (CBC) and liver function 
test (LFT) lab findings were reported as normal.  In 
addition, in September 2001 hepatitis B PCR was negative, 
hepatitis C and B antibodies were negative, and hepatitis B 
core antibody was positive but the surface antigen and 
antibody was negative.  

The examiner indicated that she consulted the VA's infectious 
disease specialist to discuss the September 2001 hepatitis B 
test results.  The physician advised that the positive 
hepatitis B "core antibody" was either a false positive, or 
the Veteran may have had hepatitis B in the past.  He advised 
getting a hepatitis B PCR test for viral particles.  A 
positive test PCR test would confirm a prior hepatitis B 
infection, and a negative test would confirm no prior 
hepatitis B infection.  The examiner and infectious disease 
specialist noted that the hepatitis B PCR was negative.  
Hence, there was no evidence of hepatitis B infection.  
Therefore, they opined that it was as likely as not that the 
Veteran had infectious hepatitis A in service without 
residuals.

Initially, the Board finds that the May 1970 report of 
medical history provides competent evidence that the Veteran 
was treated for hepatitis in service, despite the 
unavailability of hospital records, because the physician's 
summary, which was prepared close in time to the claimed 
hospitalization, documented such treatment.

However, there is no medical evidence showing that his 
claimed in-service hepatitis infection has resulted in any 
current disability.  In fact, the Veteran denied any 
residuals of hepatitis or any abnormal liver function tests 
during the February 2008 hearing and during the December 2009 
VA examination.  

The Board also notes that only the December 2009 VA general 
medical examination report contains an opinion regarding the 
relationship between the Veteran's claimed hepatitis B with a 
hepatitis infection during active service.  The Board finds 
that this medical opinion is entitled great probative value 
because the conclusion is supported by a medical rationale 
and is consistent with the Veteran's service treatment 
records and absence of treatment for any residuals of a 
hepatitis infection after his first period of service.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the 
probative value to a medical opinion.)  Specifically, the 
examiner reasoned - based on a review of the claims folder, 
physical examination, and consultation with an infectious 
disease specialist - that the Veteran likely had infectious 
hepatitis A during service without residuals.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, the claims file is void 
of any competent medical evidence establishing that the 
Veteran currently has hepatitis B or residuals of hepatitis 
A, the disability for which service connection is sought is 
not established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
hepatitis B is denied because the first essential criterion 
for a grant of service connection, evidence of a current 
hepatitis disability, has not been met.  

For all the foregoing reasons, the claim for service 
connection for hepatitis B must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Malaria

The Veteran contends that he was diagnosed and treated for 
malaria in 1968 while serving in Vietnam and that he has 
recurrent episodes of malaria now.  

In an in-service emergency room note dated in October 1969, 
the Veteran complained of malaise, arthralgia, nausea, and 
cough.  He was placed on bedrest for two days.  In a 
separation report of medical history, the Veteran identified 
many problems that he had in service, but did not indicate 
that he was ever diagnosed with or treated for malaria.

Service personnel records from his first period of service 
showed that the Veteran was in Vietnam from August 1968 to 
August 1969.  An installation clearance record dated in 
August 1969 showed that he was issued eight malaria tablets 
and instructed as to their use.  The Veteran signed a 
"Malaria Debriefing" form in August 1969, acknowledging 
that he took antimalarial tablets in Vietnam and would 
continue taking them for eight weeks following his departure 
to prevent contracting malaria.  His May 1970 separation 
physical examination and the accompanying report of medical 
history made no reference to malaria.

In periodic reports of medical history and in other service 
treatment records, including from private medical care 
providers, the Veteran reported a history of being diagnosed 
with malaria in November 1968 and receiving treatment, but 
the records contained no complaints, findings, or treatment 
for any current malaria.  
The one exception was in a service treatment record dated in 
September 2001 where the Veteran complained of pain, swollen 
joints, and a feeling of heaviness in the lower extremities.  
He reported a history of malaria and treatment 33 years 
earlier with relapses recurring every year.  He stated that 
his last episode was at the end of August 2001 for four days 
and involved rigors followed by fever and chills.  He 
described one to two rigorous fevers per year lasting one or 
two days with complete resolution and being asymptomatic 
between episodes.  Approximately two weeks later, the Veteran 
was seen in the Infectious Diseases Clinic.  The physician 
gathered a history from the Veteran, conducted a physical 
examination, and concluded that it was highly unlikely that 
he suffered from chronic malaria because there was no 
evidence of chronicity.  Instead, the diagnosis was febrile 
illness of unknown etiology.  He detailed that there was no 
splenomegaly, anemia, or thrombocytopenia.  He recommended 
checking the Veteran's blood if fevers return, not treating 
malaria empirically as suspicion was very low, and a hospital 
admission upon any recurrence of a similar illness to rule 
out bacteremia, invasive infectious gastroenteritis, etc.

In an Army retirement report of medical history dated in 
August 2007, the Veteran indicated that he had malaria in 
Vietnam in 1968.  A corresponding retirement medical 
assessment report was silent for any findings related to 
malaria.

In correspondence received in November 2007, the Veteran 
asserted that service treatment records from Vietnam were 
missing, but showed treatment and diagnosis for malaria.   

In February 2008 the Veteran testified before RO personnel 
that he experiences recurring malaria approximately once a 
year with chills, fevers, and bad shakes.  He argued that an 
October 1969 emergency room record stated "malaria" on the 
top line.  The RO personnel looked at the record and 
disagreed, pointing out that the word actually said 
"malaise."  The Veteran stated that he was treated for mild 
malaria at a Battalion aid station in Vietnam, but denied 
receiving any treatment for malaria after his first period of 
service.

In post-service private in-patient treatment records from 
Rutland Regional Medical Center dated in December 2008, the 
Veteran complained of illness for three weeks that began with 
upper respiratory symptoms and worsened to include reported 
fever, chills, cough, dyspnea, and coughing.  He reported a 
history of malaria.  The assessment was pneumonia - possible 
legionella, flu, or chronic obstructive respiratory disease.  
The discharge diagnosis included pneumonia and history of 
malaria.

In a VA general medical examination report dated in January 
2009, the examiner indicated that she reviewed the claims 
folder prior to the evaluation.  The Veteran stated that he 
was treated for malaria while in Vietnam and had episodes of 
chills, feverishness, gastrointestinal cramps, tenesmus, and 
sweating that lasted for 24 to 36 hours and occurring 
approximately once a year.  He indicated that his last 
episode was 18 months earlier.  The examiner noted two 
treatment records in September 2001 in which the Veteran 
complained of arthralgias, sweats, and fever and was 
evaluated by an infectious disease physician, who opined that 
it was highly unlikely that he suffers from malaria as no 
evidence of chronicity, hepatosplenomegaly, anemia, or 
cytopenia was noted.  The examiner indicated that a review of 
the claims folder was silent for any other incidence of 
fevers, chills, rigors, or sweats.  The diagnosis was claims 
of malaria without objective evidence for diagnosis.

In connection with the claim, the Board has considered the 
assertions that the Veteran, his previous representative, and 
attorney have advanced on appeal.  Unfortunately, the Veteran 
is not competent to describe his symptomatology regarding his 
claimed malaria disability because diagnosis of malaria 
requires a medical determination, rather than lay 
observation, and is not a condition that can be diagnosed by 
its unique and readily identifiable features.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In addition, the Board 
does not find the Veteran's statements credible about being 
treated for a malaria infection during service.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) (holding 
that it is the duty of the BVA as the factfinder to determine 
credibility of the testimony and other lay evidence).  Even 
if the Board accepted his statements that records of 
treatment for malaria in Vietnam were lost, the "Malaria 
Debriefing" form that he signed in August 1969 appears to 
document routine, prophylactic treatment in Vietnam and for 
eight weeks after departing, he did not report any malaria 
infection at his separation examination, nor did he complain 
of any malaria "recurrences" during his additional 17 years 
of active military service except for in September 2001. 

The Board also notes that only the September 2001 in-service 
Infectious Diseases Clinic report contains an opinion 
regarding the relationship between the Veteran's reported 
rigors, fevers, and chills with a reported history of malaria 
and treatment in Vietnam.  The Board finds that this medical 
opinion that it was "highly unlikely" that he suffered from 
chronic malaria is persuasive because the physician's 
conclusion was supported by a history from the Veteran and a 
physical examination, which revealed no evidence of 
chronicity, including any splenomegaly, anemia, or 
thrombocytopenia.  See Nieves-Rodriguez 22 Vet. App. at 302-
04.  Similarly, there were no objective findings of malaria 
on VA examination in December 2009.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In order to prevail on the issue of service connection 
there must be: medical evidence of a current disability, 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  In the present case, no competent 
diagnosis of a current malaria disability, competent or 
credible evidence of an in-service malaria infection, or 
medical evidence of a nexus between the claimed in-service 
malaria infection and any current complaints has been 
provided.  Therefore, the Veteran's claim for service 
connection for malaria must be denied.

For all the foregoing reasons, the claim for service 
connection for malaria must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for hepatitis B; 
to this extent, the appeal is allowed.

Entitlement to service connection for hepatitis B is denied.

Entitlement to service connection for malaria is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


